    Case 8:14-cv-00341-JVS-DFM Document 2015 Filed 04/03/20 Page 1 of 2 Page ID
                                    #:99448
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 14-00341JVS(ANx)                                        Date   April 3, 2020
 Title             TCL Communication Technology Holdings, Ltd v Telefonaktienbolaget LM Ericsson, et
                   al



 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Minute Order re Trial on Remand

               On March 2, 2020, the Court held a status conference to discuss how the
matter should proceed in light of the Federal Circuit’s vacation-in-part, reversal-in-part,
and remand after review of this Court’ judgment. See TCL Communications Technology
Holdings, Ltd. v. Telefonaktienbolaget LM Ericsson, 943 F.3d 1360, 1376 (Fed. Cir.
2019). The Federal Circuit found that the Court had erred in denying
Telefonaktienbolaget LM Ericsson’s (“Ericsson”) its Seventh Amendment right to a jury
trial on the issue of a proper release payment.

             In advance, the the parties submitted their views which diverged
substantially on the procedural path forward. TCL Communications Technology
Holdings, Ltd. et al. (collectively “TCL”) contended that the validity and enforceability
to two Ericsson patents should be litigated prior to further proceedings, and that the
Court’s order1 staying related litigation around the world be lifted. (Docket No. 1970, pp.
7-9.) Ericsson contended that the Court should set the matter for a jury trial on all issues.
(Docket No. 1983-1, p. 17-18.)

               The Court expressed its views at the hearing that the matter should be reset
as a jury trial. (Tr. Mar.2, 2020, pp. 9-10.) The Court now memorializes its remarks.

             The Court begins with its understanding of the Federal Circuit opinion. The
Circuit identified the failure to afford a jury trial on the release payment, which it viewed
as patent damages, as the key error. (943 F.3d at.1372, 1374.) But that error unraveled

         1
          Docket No. 284.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
    Case 8:14-cv-00341-JVS-DFM Document 2015 Filed 04/03/20 Page 2 of 2 Page ID
                                    #:99449
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 14-00341JVS(ANx)                                           Date     April 3, 2020
 Title          TCL Communication Technology Holdings, Ltd v Telefonaktienbolaget LM Ericsson, et
                al

the entire judgment. Without a finding whether Ericsson’s Offer A and B were FRAND,
no release payment would be due. The intertwined nature of that determination
necessitates a jury trial. Dairy Queen, Inc. v. Wood, 369 U.S. 469, 479-80 (1962);
Beacon Theaters, Inc. v. Westover, 359 U.S. 500, 511 (1959). Likewise the determination
of a royalty rate for a release payment is inextricably tied to the determination of a
forward royalty rate. Again a jury is required.

             The Court believes that this analysis is directly supported by the Federal
Circuit’s conclusion:

                 Accordingly, we vacate the district court’s determination of the release
                 payment, including the underlying question of whether Ericsson’s Option A
                 and Option B offers that include the release payment term are FRAND. We
                 also vacate the court’s determination that Ericsson’s offers are not FRAND
                 and its determination of prospective FRAND royalty rates because both
                 determinations were predicated on common issues to the improperly decided
                 release payment. Because the release payment will be redecided by the jury,
                 we reverse the dismissal of Ericsson’s patent infringement claims and TCL’s
                 related counterclaims of invalidity and non-infringement as no longer moot.

(943 F.3d at 1375-76; emphasis supplied.) Accordingly, the Court will set the matter
down for a jury trial on all issues.

              With the Court’s ruling finalized, the Court invites the parties to submit one
report with their joint and/or individual views on a trial and related preparation, including
any new discovery required and any update or supplementation of experts. The parties
should also propose a date for a telephonic conference to review the report and finalize
the details for trial.


                                                                                                 :         0

                                                         Initials of Preparer      lmb




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                         Page 2 of 2
